Case: 18-30967       Document: 00514857645         Page: 1     Date Filed: 03/01/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                     No. 18-30967                              March 1, 2019
                                   Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
TERRON J. WILLIAMS,

                                                  Petitioner - Appellant

v.

UNITED STATES OF AMERICA,

                                                  Respondent - Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:18-CV-747


Before BARKSDALE, ELROD, and HO, Circuit Judges.
PER CURIAM: *
       Terron Jerese Williams, federal prisoner # 99202-179 and proceeding pro
se, pleaded guilty to conspiracy to possess, with intent to distribute, five
kilograms or more of cocaine, and 50 grams or more of cocaine base, in the
Southern District of Texas. As a career offender, Williams’ base offense level
was enhanced based on his prior controlled-substance convictions under Texas
law. See U.S.S.G. § 4B1.1.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-30967    Document: 00514857645     Page: 2    Date Filed: 03/01/2019


                                 No. 18-30967

      Williams sought relief pursuant to 28 U.S.C. § 2241 in the Western
District of Louisiana, where he is now incarcerated, asserting his Texas
convictions could not serve as predicates for enhancement purposes—in effect,
claiming to be innocent of the sentence imposed for his federal offense.
Concluding Williams could not proceed under § 2241 because he failed to
establish the remedy provided by 28 U.S.C. § 2255 is inadequate or ineffective
to test the legality of his detention, the district court dismissed for lack of
jurisdiction.
      The dismissal of a § 2241 motion is reviewed de novo. Pack v. Yusuff,
218 F.3d 448, 451 (5th Cir. 2000) (citation omitted). For the following reasons,
the district court properly dismissed Williams’ § 2241 motion for lack of
jurisdiction.
      Williams had the burden to show no adequate or effective relief was
attainable under § 2255, making relief under § 2241 proper (the savings
clause). Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001). But, “a section
2241 petition that seeks to challenge the validity of a federal sentence must
either be dismissed or construed as a section 2255 motion”. Pack, 218 F.3d at
452 (citation omitted). Because being innocent of a career-offender sentencing
enhancement cannot satisfy the requirements of § 2255(e)’s savings clause,
which might otherwise allow for § 2241 relief, Williams does not qualify for
such relief. See Kinder v. Purdy, 222 F.3d 209, 213–14 (5th Cir. 2000).
      Further, because the § 2241 motion was not filed in the sentencing court,
but rather where Williams is incarcerated, “the district court did not have
jurisdiction to treat” his motion as a § 2255 motion. Solsona v. Warden, F.C.I.,
821 F.2d 1129, 1132 (5th Cir. 1987) (citation omitted); see also Reyes-Requena
v. United States, 243 F.3d 893, 895 n.3 (5th Cir. 2001).
      AFFIRMED.



                                       2